Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement dated as of August 9, 2007 (this
“Amendment”) is among Warren Resources, Inc. (“Borrower”), Warren Resources of
California Inc. and Warren E & P, Inc. (collectively, “Guarantors”), the lenders
party hereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Administrative Agent”) and a Lender.

W I T N E S S E T H:

WHEREAS, Borrower, the Administrative Agent and the Lenders signatory thereto
are parties to that certain Credit Agreement dated as of November 16, 2006 (as
amended, the “Credit Agreement”) and to certain other documents executed in
connection with the Credit Agreement; and

WHEREAS, each Guarantor entered into a Guaranty (individually and collectively,
the “Guaranty”) of even date with the Credit Agreement; and

WHEREAS, BMO Capital Markets Financing, Inc., has become a Lender as set forth
in that certain Assignment and Assumption dated of even date herewith (the “BMO
Assignment”); and

WHEREAS, the parties hereto wish to amend certain provisions of the Credit
Agreement as provided herein.

NOW, THEREFORE, the parties hereto agree as follows:

1.             Definitions.           Except as otherwise provided below, unless
the context hereof indicates otherwise, all capitalized terms used herein shall
have the same meaning as such capitalized terms are defined in the Credit
Agreement.

2.             Amendments.

(a)           Section 2.09(a) of the Credit Agreement is hereby amended by
deleting “$40,000,000.00” and substituting “$50,000,000.00” in place thereof.

(b)           Schedule 2.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as set forth as Schedule 2.01 attached hereto.

3.             Conditions Precedent.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

(a)           Execution of Amendment.  Borrower and Guarantors shall have
executed and delivered this Amendment to the Administrative Agent.

(b)           Execution of BMO Assignment. Borrower shall have executed and
delivered the BMO Assignment to the Administrative Agent.

1


--------------------------------------------------------------------------------


(c)           Execution of Notes. Borrower shall have executed and delivered to
the Administrative Agent promissory notes payable to each Lender, evidencing
each such Lender’s Loans to Borrower and in the form required by the Credit
Agreement.

(d)           Upfront Fee.  Borrower shall have paid the Administrative Agent,
for the account of each Lender, an upfront fee of $20,000.

(e)           Assignment Fee.  Borrower shall have paid to the Administrative
Agent the $3,500 fee required by Section 9.04(b)(ii)(c) of the Credit Agreement
in connection with the BMO Assignment.

(f)            Fees to Lenders.  Payment of all other fees required to be paid
to the Administrative Agent or the Lenders in connection with this Amendment.

(g)           No Material Adverse Change.  There shall not have been, in the
sole judgment of Lenders, any material adverse change in the financial
condition, business or operations of Borrower or any Guarantor.

(h)           Other.  The execution and delivery of such additional documents
and instruments which the Administrative Agent and its counsel may deem
necessary to effectuate this Amendment or any document executed and delivered to
the Lenders in connection herewith or therewith.

4.             Representations and Warranties of Borrower and Guarantors. 
Borrower and Guarantors hereby represent and warrant to the Administrative Agent
and the Lenders as follows:

(a)           Borrower and Guarantors are each duly authorized and empowered to
execute, deliver and perform this Amendment and all other instruments referred
to or mentioned herein to which it is a party, and all action on its part
requisite for the due execution, delivery and the performance of this Amendment
has been duly and effectively taken.  This Amendment, when executed and
delivered, will constitute valid and binding obligations of Borrower and
Guarantors, as the case may be, enforceable against such party in accordance
with its terms. This Amendment does not violate any provisions of the formation,
charter or operating documents of Borrower or any Guarantor, or any contract,
agreement, Law or regulation to which Borrower or Guarantors are subject, and
does not require the consent or approval of any Governmental Authority.

(b)           After giving affect to this Amendment, the representations and
warranties contained in the Credit Agreement, as amended hereby, and any other
Loan Document executed in connection herewith or therewith, are true, correct
and complete on and as of the date hereof as though made on and as of the date
hereof.

(c)           After giving affect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.

2


--------------------------------------------------------------------------------


5.             Reference to and Effect on the Loan Documents.

(a)           Upon the satisfaction of the conditions contained in Section 3
hereof each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference in the Loan
Documents shall mean and be a reference to the Credit Agreement as amended
hereby.

(b)           Except as specifically amended above, the Credit Agreement, the
Note, and all other instruments securing or guaranteeing the obligations of
Borrower and Guarantors to the Lenders, including the Collateral Documents, as
amended (collectively, the “Security Instruments”), shall remain in full force
and effect and are hereby ratified and confirmed.  Without limiting the
generality of the foregoing, the Security Instruments and all collateral
described therein do and shall continue to secure the payment of all obligations
of Borrower and Guarantors under the Credit Agreement, as amended hereby, and
the Note, and under the other Security Instruments.

(c)           Each of Guarantors hereby expressly (i) acknowledges the terms of
this Amendment; (ii) ratifies and affirms its obligations under its Guaranty
previously executed in connection with the Credit Agreement, in favor of the
Administrative Agent and the Lenders; (iii) acknowledges, renews and extends its
continued unconditional liability under its Guaranty and agrees that its
Guaranty remains in full force and effect; and (iv) guarantees to the
Administrative Agent and the Lenders to promptly pay when due all amounts owing
or to be owing by it under its Guaranty pursuant to the terms and conditions
thereof.

(d)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Lender under any of the
Security Instruments, nor constitute a waiver of any provision of any of the
Security Instruments.

6.             Waiver.  As additional consideration for the execution, delivery
and performance of this Amendment by the parties hereto and to induce the
Administrative Agent and the Lenders to enter into this Amendment, Borrower and
Guarantors each warrant and represent to the Administrative Agent and the
Lenders that no facts, events, or conditions exist or have existed which, either
now or with the passage of time or giving of notice, or both, constitute or will
constitute a basis for any claim or cause of action against the Administrative
Agent or the Lenders or any defense to (i) the payment of any obligations and
indebtedness under the Credit Agreement, the Note, the Security Instruments or
any other Loan Document, or (ii) the performance of any of its obligations with
respect thereto, and in the event any such facts, events, statuses or conditions
exist or have existed, Borrower and Guarantors each unconditionally and
irrevocably waive any and all claims and causes of action against the
Administrative Agent and/or the Lenders and any defenses to its respective
payment and performance obligations arising out of or related to the Credit
Agreement, the Notes, the Security Instruments or any other Loan Document
arising prior to the date of this Amendment.

7.             Costs and Expenses.  Borrower and Guarantors agree to pay on
demand all costs and expenses of the Administrative Agent or the Lenders in
connection with the preparation,

3


--------------------------------------------------------------------------------


reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, including the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent or the Lenders. 
In addition, Borrower and Guarantors shall pay any and all fees payable or
determined to be payable in connection with the execution and delivery, filing
or recording of this Amendment and the other instruments and documents to be
delivered hereunder, and agrees to save Administrative Agent and the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omitting to pay such fees.

8.             Miscellaneous.

(a)           Captions.  Section captions used in this Amendment are for
convenience only, and shall not affect the construction of this Amendment.

(b)           Governing Law.  This Amendment shall be a contract made under and
governed by the laws of the State of Texas.  Whenever possible each provision of
this Amendment shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Amendment shall be prohibited
by or invalid under such law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

(c)           Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Amendment.

(d)           Successors and Assigns.  This Amendment shall be binding upon
Borrower, Guarantors, Administrative Agent and the Lenders and their respective
successors and assigns, and shall inure to the sole benefit of Borrower,
Guarantors, Administrative Agent and the Lenders and their respective successors
and assigns.

 

[Remainder of Page Intentionally Left Blank]

 

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

BORROWER:

 

 

 

 

WARREN RESOURCES, INC.,

 

a Maryland corporation

 

 

 

 

By:

Norman F. Swanton

 

 

Norman F. Swanton,

 

 

Chairman & Chief Executive Officer

 

 

 

 

GUARANTORS:

 

 

 

 

WARREN RESOURCES OF CALIFORNIA, INC.,

 

a California corporation

 

 

 

 

By:

Norman F. Swanton

 

 

Norman F. Swanton,

 

 

Chairman & President

 

 

 

 

WARREN E&P, INC.,

 

a New Mexico corporation

 

 

 

 

By:

David E. Fleming

 

 

David E. Fleming

 

 

Senior Vice President

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

JP MORGAN CHASE BANK, N.A.

 

 

 

 

By:

Jeffrey D. Cheatham

 

Name: Jeffrey D. Cheatham

 

Title: Associate

 

Signature Page
to First Amendment to Credit Agreement

 


--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

JP MORGAN CHASE BANK, N.A.

 

 

 

By:

Jeffrey D. Cheatham

 

Name: Jeffrey D. Cheatham

 

Title: Associate

 

 

 

 

BMO CAPITAL MARKETS FINANCING, INC.

 

 

 

By:

Mary Lou Allen

 

Name: Mary Lou Allen

 

Title: Vice President

 

Signature Page
to First Amendment to Credit Agreement

 


--------------------------------------------------------------------------------


SCHEDULE 2.01

Commitments

JPMorgan Chase Bank, N.A.

 

$

40,000,000

 

BMO Capital Markets Financing, Inc.

 

$

10,000,000

 

 

 


--------------------------------------------------------------------------------